Citation Nr: 0300870	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  95-28 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an extension of a temporary total 
convalescent rating beyond October 31, 1994, for post-
operative residuals of a diagnostic arthroscopy of the 
left knee with debridement of the medial meniscus.

2.  Entitlement to a schedular evaluation in excess of 20 
percent from November 1, 1994, to February 5, 1995, for 
post-operative residuals of a medial meniscus tear of the 
left knee with an anterior cruciate deficit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1978 to June 
1979.

This appeal arises from September 1994 and May 1995 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which determined 
the veteran was entitled to a temporary total disability 
evaluation for convalescence under the provisions of 
38 C.F.R. § 4.30 from August 29, 1994 to September 30, 
1994, for the service-connected post-operative residuals 
of a diagnostic arthroscopy of the left knee with 
debridement of the medial meniscus.  The RO also 
determined that the service-connected post-operative 
residuals of a medial meniscus tear of the left knee with 
an anterior cruciate deficit were entitled to no more than 
a 20 percent evaluation from October 1, 1994 to February 
5, 1995.  The veteran appealed these evaluations.

The Board of Veterans' Appeals (Board) remanded this case 
in May 1997 and June 2000 to develop the medical evidence.  
In a rating decision of January 2002, the RO determined, 
based on a recently obtained medical opinion, that the 
veteran's temporary total rating for convalescence under 
38 C.F.R. § 4.30 should be extended to October 31, 1994.  
The RO confirmed and continued the 20 percent schedular 
evaluation effective from November 1, 1994 to February 5, 
1995.  The case has now returned for appellate 
consideration.

In an opinion prepared in October 2000, a VA physician 
opined that the veteran had not recovered from a left high 
tibial osteotomy performed in February 1995 until March 
1996.  Based on this opinion, the veteran's representative 
submitted written contentions in July 2002 that argued 
that the veteran's temporary total evaluation for 
convalescence under 38 C.F.R. § 4.30, effective from 
February 6, 1995 to June 30, 1995, should be extended to 
March 1996.  The Board previously determined in a decision 
issued in June 2000 the effective dates for this period of 
convalescence.  This decision was not appealed and is now 
final.  In addition, the representative also appears to 
have filed an informal claim for entitlement to a total 
disability evaluation due to individual unemployability 
resulting from the veteran's service-connected 
disabilities.  See 38 C.F.R. §§ 3.155, 4.16 (2002).  The 
Board finds that these issues are not properly before it 
at the present time and that they are not inextricably 
intertwined with the issues on appeal.  


FINDINGS OF FACT

1.  All evidence required for equitable decisions on the 
issues decided below has been obtained.

2.  Following an August 1994 arthroscopic surgery on the 
left knee, the veteran had a temporary total convalescent 
rating from August 29, 1994 to October 31, 1994.

3.  The evidence does not show that the veteran required 
additional convalescence past October 31, 1994, or that 
the August 1994 surgery resulted in severe post-operative 
residuals.

4.  The evidence indicates that the veteran's left knee 
disability was characterized by degenerative joint 
disease, slight instability, mild swelling, slight bony 
deformity, and slight limitation of flexion, during the 
period from November 1, 1994 to February 5, 1995.

5.  The veteran's service-connected left knee disability 
did not result in frequent hospitalizations or marked 
interference with employment to the point of rendering the 
application of the schedular criteria impractical, during 
the period from November 1, 1994 to February 5, 1995.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total 
convalescent rating beyond October 31, 1994 for post-
operative residuals of a diagnostic arthroscopy of the 
left knee with debridement of the medial meniscus have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.30 
(2002).

2.  An evaluation in excess of 20 percent disabling (based 
on instability), for the period from November 1, 1994, to 
February 5, 1995, is not warranted for post-operative 
residuals of a medial meniscus tear of the left knee with 
an anterior cruciate deficit.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5257 (1995)

3.  An evaluation of 10 percent disabling, for the period 
from November 1, 1994, to February 5, 1995, is warranted 
for slight limitation of motion and arthritis of the left 
knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, Code 5010 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is recognized 
by the Board that the provisions of 38 U.S.C.A. § 5103A 
(duty to assist) did not become effective until the fall 
of 2000.  A thorough review of the claims file reveals 
that the development conducted by VA in this case fully 
meets the requirements of the old provisions of 
38 U.S.C.A. § 5107 (West 1991) and the new provisions of 
38 U.S.C.A. § 5103A (West Supp. 2002).  The Board also 
finds that the recent publication of new regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA) does not require further development because, "the 
provisions of (the new regulations) merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A.  

VA has complied with the notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In letters issued 
by VA the veteran was informed of the actions he must take 
and the type of evidence required in order to establish 
his current claims, to include the submission of pertinent 
medical evidence that would substantiate his need for 
continued convalescence and increased left knee 
symptomatology for the period from November 1, 1994 to 
February 5, 1995.  These letters also notified the veteran 
of the development that would be completed by VA in 
substantiating his claims, to include scheduling the 
appropriate VA examination and obtaining additional 
medical records, if appropriate.  In the statement of the 
case (SOC) of February 1995 and subsequent supplemental 
statements of the case (SSOC), VA specifically notified 
the veteran of the evidence that it had considered.  The 
SOC and SSOC's of November 1999 and February 2002 also 
notified the veteran of the pertinent law and regulations 
and the RO's reasons and bases for denying his claims.  
The veteran was specifically informed of the changes in 
law and regulation resulting from the enactment of the 
VCAA.  Thus, the requirements of 38 U.S.C.A. §§ 5103(a) 
and 5103A have been met.

The Board finds that all records pertinent to the current 
claim in the possession of the Federal government have 
been obtained, to include service medical records and VA 
treatment records.  The veteran has not indicated that he 
currently is in receipt of Social Security Administration 
(SSA) disability benefits or any type of Workers' 
Compensation.  The veteran has not identified any private 
medical treatment for his left knee during the period in 
question.  In regards to the current claims, the veteran 
was afforded a VA orthopedic examination in December 1994 
to provide an opinion on the state of the veteran's 
service-connected left knee disability during the period 
in question.  The VA examiner noted an accurate medical 
history, physical examination results, and the appropriate 
diagnoses.  As noted in reports dated in October 2000 and 
May 2001, the VA examiner of May 2001 provided a medical 
opinion based on a detailed review and discussion of the 
medical evidence contained in the claims file.  Therefore, 
the Board finds that the medical evidence currently of 
record is sufficient for an equitable determination at 
this time and further development of the medical evidence 
is not required under the provisions of 38 U.S.C.A. 
§ 5103A.  Finally, the veteran was offered an opportunity 
to request a hearing before VA in letters issued by the RO 
in November 1996, February 2000, and July 2002.  He has 
not requested such a hearing.

The Board finds that no further development is required 
based on the remand instructions of May 1997 and June 
2000.  It is determined that the RO has fully complied 
with the remand instructions to include requesting that 
the veteran identify pertinent medical evidence, assist in 
the development of this evidence, and obtain VA 
examinations.  Therefore, no further development is 
warranted based on May 1997 and June 2000 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance 
would aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

In August 1994, a VA discharge summary and operative 
report revealed that the veteran underwent diagnostic 
arthroscopy with debridement of the medial meniscus.  The 
post-operative diagnosis included degenerative tear of the 
medial meniscus; and degenerative changes in the articular 
cartilage, medial compartment, and patellofemoral joint.  
The discharge summary indicated that the arthroscopy had 
revealed medial compartment degenerative joint disease and 
anterior cruciate ligament deformity.  The discharge 
diagnosis was status post left anterior cruciate ligament 
reconstruction.

Follow-up outpatient care in September 1994 indicated that 
the veteran's left knee incision was healing well.  On 
examination, there apparently was some erythema, positive 
varus, and range of motion was from 0 degrees extension to 
80 degrees flexion.  The assessment was anterior cruciate 
ligament deformity and medial compartment degenerative 
joint disease.  A written statement from the veteran dated 
in September 1994 indicated that he would be under a 
doctor's care for the residuals of his left knee surgery 
for six to eight weeks.  In a statement of October 1994, 
the veteran claimed he would continue under a doctor's 
care until November 22, 1994.  

A VA discharge summary for a period of hospitalization in 
November 1994 indicated that the veteran complained of 
pain in his left knee joint which was relieved with the 
use of Tylenol.  On examination, there was no clubbing, 
cyanosis, or edema present in the extremities, but there 
were surgical scars about the left knee.  A left knee X-
ray of November 1994 revealed orthopedic screws present in 
the region just superior to the femoral condyles, small 
opaque densities in the anterior aspect of the left tibia 
region, and a bony exostosis involving the lateral knee 
compartment extending from the lateral femoral condyle.  
The discharge diagnoses included arthritis.  In a written 
statement of late November 1994, the veteran alleged that 
he would continue under a doctor's care for the residuals 
of his left knee surgery until January 17, 1995.

The veteran was afforded a VA orthopedic examination in 
December 1994.  He denied any instability in the left 
knee, but claimed that he had frequent "locking" of the 
left knee and that it would "give" when turning the knee 
joint.  The veteran also complained of frequent left knee 
pain that was aggravated by activity.  He indicated that 
he had reinjured his left knee in August 1994 and had not 
worked since that time.  On examination, there was some 
mild swelling in the prepatellar area and medial aspect of 
the left knee.  There was also some slight bony deformity 
in the left upper lateral aspect of the knee and a well-
healed scar over the anterior aspect.  There was no 
evidence of subluxation, non-union, loose motion, or 
malunion except for some slight lateral instability on the 
medial aspect of the knee.  Range of motion in the left 
knee was 95 degrees flexion and 180 degrees extension 
(presumed to mean extension to 0 degrees) with no apparent 
deviation.  The diagnosis was multiple injuries left 
anterior cruciate with some apparent residual compromise 
and apparent limitation of activity.

In January 1995, a VA radiological study found that screws 
in the distal left femur were unchanged from films taken 
in November 1994.  There was also evidence of medial joint 
degenerative findings.  A VA physician's note prepared in 
mid-January 1995 indicated that the veteran had been 
required to take time off work in order to recover from 
his left knee surgery and to be evaluated for further knee 
surgery.  In a written statement of early February 1995, 
the veteran asserted that he had been required to be off 
work from the time of his August 1994 left knee surgery to 
the present.  

A VA discharge summary noted the veteran was hospitalized 
on February 6, 1995 for his left knee complaints.  On 
initial examination, there was tenderness in the medial 
joint space.  He had full range of motion.  There was 2+ 
anterior laxity in the left knee.  It was noted that 
radiological studies had confirmed two to three degrees of 
varus and medial joint space narrowing.  The admission 
diagnosis was left varus knee with anterior laxity.  He 
underwent left high tibial osteotomy during his 
hospitalization.  The discharge diagnosis included 
degenerative joint disease of the knee.

A VA medical opinion was obtained in May 2001.  Based on 
the physician's review of the medical evidence, he opined 
that a normal period of convalescence for a man the 
veteran's age in 1994 would be approximately six weeks in 
length.  He commented that barring no complications, a six 
week convalescence would be an acceptable period following 
an arthroscopic meniscectomy.


Temporary Total Evaluation under the Provisions of 
38 C.F.R. § 4.30

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from 
the first day of the month following such hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in one of the 
following: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization 
of one or more major joints, application of a body cast, 
or the necessity for house confinement or continued use of 
a wheelchair or crutches (regular weight bearing 
prohibited); or (3) immobilization by cast, without 
surgery, of one or more major joints.  38 C.F.R. § 
4.30(a)(1)-(3).  Extensions of periods of one, two, or 
three months beyond the initial three months may be made 
under subparagraphs (1), (2), or (3) of 38 C.F.R. § 
4.30(a).  In addition, approval may be obtained for 
extensions of one or more months, up to six months beyond 
the initial six-month period, under subparagraphs (2) or 
(3) of 38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b).

In Felden v. West, 11 Vet. App. 427 (1998), the United 
States Court of Appeals for Veterans Claims (Court) 
defined convalescence as "the stage of recovery following 
an attack of disease, a surgical operation, or an injury."  
Id. at 430 (citing Dorland's Illustrated Medical 
Dictionary).  The Court also defined recovery as "the act 
of regaining or returning toward a normal or healthy 
state."  Id. (citing Webster's Medical Desk Dictionary 606 
(1986)).  In other words, the purpose of a temporary total 
evaluation under the criteria of 38 C.F.R. § 4.30 is to 
aid the veteran during the immediate post-surgical period 
when he or she may have incompletely healed wounds or may 
be wheelchair-bound, or when there may be similar 
circumstances indicative of transient incapacitation 
associated with recuperation from the immediate effects of 
an operation.

The veteran is currently evaluated with a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30, 
effective from August 29, 1994, to October 31, 1994, for 
convalescence from arthroscopic surgery.  In contentions 
during 1994 and since, the veteran has claimed that his 
treating physician required him to be off work from August 
1994 to February 1995 in order recover from his 
arthroscopic surgery in August 1994.  The January 1995 
note from this physician indicated that a period of 
convalescence was required, but failed to indicate its 
length.  The VA expert of May 2001, after reviewing the 
medical evidence, determined that no more than six weeks 
convalescence was required for the veteran's August 1994 
surgery.

The physician's opinion of May 2001 is corroborated in the 
contemporaneous medical records of November 1994, December 
1994 and February 1995.  During the hospitalization of 
November 1994, examination revealed no evidence of 
instability or limitation of motion.  At that time, the 
veteran's left knee pain was controlled by the use of 
over-the-counter medication.  By the time of the 
orthopedic examination of December 1994, the veteran's 
left knee only exhibited slight instability, mild 
swelling, slight bony deformity, and some loss of flexion.  
The surgical scar was found to be well-healed.  This level 
of disability was confirmed on the initial hospitalization 
examination of February 1995.  Accordingly, the 
preponderance of the evidence shows that the veteran did 
not require additional convalescence under 38 C.F.R. § 
4.30(a)(1) beyond October 31, 1994.  

The veteran has provided evidence on the level of 
symptomatology for his left knee disability.  According to 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), a lay 
person is competent to provide evidence on the incurrance 
of injury and resulting symptoms.  However, his 
allegations of requiring continual convalescence from 
November 1, 1994 to February 5, 1995 are not corroborated 
by the contemporaneous medical findings.  The Board finds 
that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, 
are more probative of the degree of impairment than the 
appellant's statements.  To the extent that the veteran 
described more severe symptomatology associated with the 
left knee disability, his allegations are not credible.  
To this extent, the preponderance of the evidence is 
against this claim for extension of his temporary total 
evaluation.


Increased Evaluation for a Left Knee Disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (2001).  Also, 38 
C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.  

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, 
pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-
bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully 
noted.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

Normal range of motion in a knee joint is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The evaluation of the same 
disability or manifestations under different diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  Rather, the veteran's 
disability will be rated under the diagnostic code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  However, 
38 C.F.R. § 4.14 does not prevent separate evaluations for 
the same anatomic area under different diagnostic codes 
that evaluate different functional impairments.  See 
Estaban v. Brown, 6 Vet. App. 259 (1994).  Based upon the 
principle set forth in Estaban, the VA General Counsel 
held that a knee disability may receive separate ratings 
under diagnostic codes evaluating instability and those 
evaluating range of motion.  See VAOPGCPREC 23-97.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted 
range of motion and instability in a knee joint with a 
service-connected disability can receive separate 
evaluations on the same joint.  

The veteran's left knee disability is currently evaluated 
during the period in question under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5257 as 20 percent disabling.  Under Code 5257, 
impairment of the knee to include recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation for 
slight impairment, a 20 percent evaluation for moderate 
impairment, and a 30 percent evaluation for severe 
impairment.

Turning to impairment caused by knee instability, the 
veteran claimed on examination in December 1994 that there 
was locking and instability in the left knee joint.  The 
current evaluation contemplates moderate instability or 
subluxation.  In order to warrant a higher evaluation, the 
disorder must approximate severe instability or 
subluxation.  Examination in November 1994 did not report 
any instability in this joint.  However, instability was 
noted in December 1994 and February 1995.  The examiner of 
December 1994 commented that the level of instability was 
only slight in degree.  Whereas in February it was 2 plus.  
Thus, the evidence establishes that instability during the 
period in question was no more than moderate.  Based on 
this objective medical evidence, the Board finds that the 
veteran's left knee instability from November 1, 1994 to 
February 5, 1995 would warrant no more than 20 percent 
evaluation under Code 5257 for other impairment of the 
knee.  

Regarding limitation of motion in the left knee, the 
veteran claimed in December 1994 that he experienced a 
locking phenomena in this joint.  There is no lay evidence 
from the period in question that his left knee experienced 
limitation of motion, although he did claim to have his 
level of left knee pain increase with certain activities.  
There is no objective evidence of locking or catching in 
the left knee joint on examination in November 1994, 
December 1994, or February 1995.  It appears that the 
veteran's locking in the right knee is infrequent and does 
not result in sustained loss of motion in this joint.  
This is confirmed by the objective range of motion testing 
that has consistently found virtually full and unimpaired 
range of motion in left knee.  The reported range of 
motion on examination in December 1994 and February 1995 
is substantially better than that warranting a 10 percent 
evaluation under either Code 5260 for limitation of 
flexion or Code 5261 for limitation of extension.  

As the veteran did not claim during the period in question 
to have any loss of motion due to flare-ups of 
symptomatology, to include pain, consideration of the 
provisions of 38 C.F.R. § 4.40, 4.45, and 4.49 would not 
result in a compensable evaluation.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In fact, the December 1994 
examiner appears to have determined that there was little 
functional loss with his diagnosis of "some apparent" 
limitation of activity.  In addition, presumably when the 
veteran's left knee symptomatology would have been at its 
worst during his admission for further knee surgery in 
early February 1995; the knee reportedly had full range of 
motion.  Therefore, the objective range of motion testing 
does not establish the existence, during the period in 
question, of limitation of motion more than slight in 
degree, even with any presumed exacerbation of pain. 

There is objective medical evidence that the left knee had 
degenerative changes during the period in question.  
According to Code 5010, joints affected by degenerative 
changes are to be evaluated under the diagnostic criteria 
evaluating limitation of motion in the affected joint. 
When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

The objective evidence does show that the veteran had 
degenerative changes, minimal limitation of flexion, 
swelling, and pain in his left knee joint.  Based on these 
findings, the veteran is entitled to a separate 10 percent 
evaluation under the criteria of Codes 5003 and 5010.  The 
preponderance of the evidence is against the award of a 
higher evaluation under this criteria since a 10 percent 
evaluation is all that his authorized for any 
noncompensable limitation of motion and arthritis in a 
single major joint.

According to 38 C.F.R. § 3.321(b)(1), in the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  

The veteran has alleged that his left knee disorder 
prevented him from working for the period from November 1, 
1994, to February 5, 1995.  He claimed that he was on 
orders from his treating physician not to work during this 
period.  In January 1995, his physician indicated that the 
veteran required time off from work to recover from his 
knee surgery and be evaluated for future surgery.  In a 
separate note of the same date, the physician indicated 
that the veteran was scheduled for surgery in early 
February 1995 and would need convalescence from this 
surgery until May or June 1995.  While the physician's 
comments confirm that the veteran needed convalescence 
time for the August 1994 surgery, he did not indicate the 
length of time this convalescence would take.  The 
language of the note ("has required time off work") infers 
a prior convalescence which, as noted above, the veteran 
has been fully compensated for under the provisions of 
38 C.F.R. § 4.30.  As to the comment about evaluation for 
further surgery, based on the second note this appears to 
have been accomplished on the day the notes were written.  
Therefore, based on the actual language used by the 
physician, the Board finds that these notes do not support 
the veteran's contention that his left knee disability 
prevented him from any type of work during the period from 
November 1, 1994 to February 5, 1995.  

The Board concedes that the veteran's service-connected 
left knee disability did interfered with his industrial 
adaptability.  However, the objective medical evidence 
discussed above does not support the level of industrial 
inadaptability attributed to it by the veteran.  In fact, 
the objective examinations of November 1994 and December 
1994 noted only slight levels of impairment.  There is no 
allegation or evidence that the veteran's left knee 
disability had resulted in him being hospitalized during 
the period in question.  The level of interference with 
the veteran's industrial abilities from November 1, 1994 
to February 5, 1995 due to his left knee disability is 
fully contemplated in his current evaluation under the 
rating schedule.  Based on this evidence, the Board finds 
that the veteran's service-connected left knee disorder 
did not present such an exceptional or unusual disability 
picture during the period in question as to render 
impractical the application of the regular schedular 
standards.  Therefore, this case does not warrant referral 
for an extra-schedular evaluation.


Conclusion

The preponderance of the evidence is against a grant of a 
temporary total evaluation for purposes of convalescence 
beyond October 31, 1994, and is against the grant of an 
evaluation in excess of 20 percent disabling for 
instability in the left knee joint during the period from 
November 1, 1994 to February 5, 1995.  However, the 
evidence during the period from November 1, 1994 to 
February 5, 1995 does support the grant of a separate 10 
percent evaluation for slight limitation of motion with 
degenerative changes in the left knee joint.  In reaching 
these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
most probative evidence does not establish entitlement to 
higher evaluations for either knee disability, the 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An extension of a temporary total convalescent rating 
beyond October 31, 1994, for post-operative residuals of a 
diagnostic arthroscopy of the left knee with debridement 
of the medial meniscus is denied.

An evaluation in excess of 20 percent disabling, for the 
period from November 1, 1994 to February 5, 1995, for 
post-operative residuals of a medial meniscus tear of the 
left knee with an anterior cruciate deficit is denied.

An evaluation of 10 percent disabling, for the period from 
November 1, 1994 to February 5, 1995, for slight 
limitation of motion and arthritis of the left knee is 
granted, subject to the applicable criteria pertaining to 
the payment of veterans' benefits. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



